34882DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the preamble directs to a binding molecule capable of binding to an analyte. However, step (d) recites “optionally” the binding molecule capable of binding to the analyte. Please clarify. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(1) and (a)(2) as being anticipated by Vossenaar (US 20080318339).

Vossenaar teaches a kit for analyzing an analyte in a sample.  

The following Figure 2 illustrates the binding scenario:

    PNG
    media_image1.png
    355
    372
    media_image1.png
    Greyscale


The #2a is a capture molecule. #2b is a detecting molecule (same function as binding molecule for a target #1) for target #1 (because both detection and binding molecule can be the same).  #4 is a labeled anti-idiotypic antibody trapping molecule against the binding site of the detecting molecule #2b. 

Claim(s) 1 is rejected under 35 U.S.C. 102(1) and (a)(2) as being anticipated by Jaga (WO 2013038113; US equivalent 9880176).

Jaga teaches a method for determining a level of fucosylation of a test IgG antibody. A plurality of IgGs (binding to the same target, i.e. competing each other) targeting CD16a Fc are provided in a kit. Note these IgGs are binding and trapping molecules because of binding to the same binding site on target. Moreover, a labeled reference IgG antibody as the detection molecule is also provided (See claim 1). 

Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. detection molecule and trapping molecule, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

4.	Claim(s) 1 is rejected under 35 U.S.C. 102(1) and (a)(2) as being anticipated by Harding (US 20150050273)(note, provisional application date 8/1/2013; support from provisional application see section 0005 and 0010). 

Harding teaches providing a plurality of fucosylated anti-FGFR2IIb antibodies in a kit (see 0006, 0014, 00191and claim 8). 
As to the instant claim, the so-called detection molecule, trapping molecule and binding molecule, these molecules can be considered as antibodies. These antibodies can bind to the analyte FGFR2IIb as binding molecule and detection molecule. Moreover, these antibodies can compete with the binding site of the binding molecule. 

					Conclusion 

No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641